Exhibit 10.1

Dated 14 March 2007

THE COMPANIES

listed in Schedule 1

as joint and several Borrowers

THE BANKS AND FINANCIAL INSTITUTIONS

listed in Part A of Schedule 2

as Lenders

-and-

FORTIS BANK

(formerly called Fortis Bank N.V./S.A.)

as Mandated Lead Arranger

and Underwriter

-and-

THE GOVERNOR AND COMPANY OF THE

BANK OF SCOTLAND, BAYERISCHE HYPO-UND

VEREINSBANK AG and HSH NORDBANK AG

as Joint Lead Arrangers

-and-

NIBC BANK N.V.

as Co-Arranger

-and-

FORTIS BANK (NEDERLAND) N.V.

as Agent, Security Trustee and Sole Bookrunner

-and-

THE BANKS AND FINANCIAL INSTITUTIONS

listed in Part B of Schedule 2

as Swap Banks

 

--------------------------------------------------------------------------------

SUPPLEMENTAL AGREEMENT

 

--------------------------------------------------------------------------------

in relation to a Loan Agreement dated

19 July 2006 for a revolving credit facility of

(originally) up to US$735,000,000

CONSTANT & CONSTANT

2, Defteras Merarchias

185 35 Piraeus

Greece



--------------------------------------------------------------------------------

INDEX

 

Clause    Page No. 1    DEFINITIONS    1 2    AGREEMENT OF THE CREDITOR PARTIES
   3 3    CONDITIONS    3 4    AMENDMENTS TO LOAN AGREEMENT AND FINANCE
DOCUMENTS    4 5    MINIMUM LIQUIDITY    8 6    CONTINUANCE OF LOAN AGREEMENT
AND FINANCE DOCUMENTS    8 7    REPRESENTATIONS AND WARRANTIES    8 8    FURTHER
ASSURANCES    9 9    FEES AND EXPENSES    9 10    COMMUNICATIONS    9 11   
SUPPLEMENTAL    10 12    LAW AND JURISDICTION    10 SCHEDULE 1 BORROWERS    17
SCHEDULE 2 PART A LENDERS AND COMMITMENTS    18 SCHEDULE 2 PART B SWAP BANKS   
19 SCHEDULE 3 SECURITY PARTY CONFIRMATION LETTER    20



--------------------------------------------------------------------------------

THIS SUPPLEMENTAL AGREEMENT dated 14 March 2007 and made

BETWEEN:

 

(1) THE COMPANIES listed in Schedule 1, as joint and several Borrowers;

 

(2) THE BANKS AND FINANCIAL INSTITUTIONS listed in Part A of Schedule 2, as
Lenders;

 

(3) FORTIS BANK (formerly called Fortis Bank N.V./S.A.) as Mandated Lead
Arranger and Underwriter;

 

(4) THE GOVERNOR AND COMPANY OF THE BANK OF SCOTLAND, BAYERISCHE HYPO - UND
VEREINSBANK AG and HSH NORDBANK AG as Joint Lead Arrangers;

 

(5) NIBC BANK N.V. as Co-Arranger;

 

(6) FORTIS BANK (NEDERLAND) N.V., as Agent, Security Trustee and Sole
Bookrunner; and

 

(7) THE BANKS AND FINANCIAL INSTITUTIONS listed in Part B of Schedule 2, as Swap
Banks.

IS SUPPLEMENTAL to a Loan Agreement dated 19 July 2006 (the “Loan Agreement”)
made between (i) the Borrowers as joint and several borrowers, (ii) the Lenders,
(iii) the Mandated Lead Arranger and Underwriter, (iv) the Joint Lead Arrangers,
(v) the Co-Arranger, (vi) the Agent, Security Trustee and Sole Bookrunner and
(vii) the Swap Banks, pursuant to which the Lenders made available to the
Borrowers a revolving credit facility of (originally) up to $735,000,000 upon
the terms and for the purposes therein specified.

WHEREAS:

 

(A) As at the date hereof, the Maximum Available Amount (as permanently reduced)
under the Loan Agreement is $725,000,000 and the total amount in respect of
principal outstanding under the Loan Agreement is $725,000,000.

 

(B) The Borrowers have requested that the parties hereto give their consent to
(inter alia) (i) an increase in the Maximum Available Amount to $865,000,000 and
(ii) the rescheduling of the Permanent Commitment Reductions.

 

(C) The parties hereto have agreed to give such consent on the terms and subject
to the conditions herein set out.

NOW THEREFORE IT IS HEREBY AGREED

 

1 DEFINITIONS

 

1.1 Words and expressions defined in the Loan Agreement and the recitals hereto
and not otherwise defined herein shall have the same meanings when used in this
Supplemental Agreement.



--------------------------------------------------------------------------------

1.2 In this Supplemental Agreement, unless the contrary intention appears:

“Delivered New Ships” means each of “GRAIN EXPRESS” (ex “BULK ONE”), “IRON
KNIGHT” (ex “BULK TWO”), “GRAIN HARVESTER” (ex “BULK THREE”), “IRON BRADYN” (ex
“BULK FOUR”), “IRON FUZEYYA” (ex “BULK FIVE”), “IRON KALYPSO” (ex “BULK SIX”),
“ORE HANSA” (ex “BULK SEVEN”), “SANTA BARBARA” (ex “BULK EIGHT”), “IRON BILL”
(ex “BULK NINE”), “IRON VASSILIS” (ex Hull No. 1374), “IRON ANNE” (ex Hull
No. 1375), “PASCHA” (ex Hull No. 1394), “COAL GYPSY” (ex Hull No. 1357), “COAL
HUNTER” (ex Hull No. 1358) and “IRON LINDREW” (ex Hull No. 1395);

“First Additional Ship” means the 177,000 dwt newbuilding capesize bulk carrier
currently under construction at the Waiqaogiao shipyard in China with hull no.
H1051, which is to be purchased by Iron Miner Shipco LLC pursuant to the First
Additional Ship MOA and registered in its name under Marshall Islands flag;

“First Additional Ship Advance” means an Additional Ship Advance which is to be
used to part finance the acquisition of the First Additional Ship by Iron Miner
Shipco LLC;

“First Additional Ship Charter” means the time charterparty made or to be made
between Iron Miner Shipco LLC as owner and Transfield Er Cape Ltd. as time
charterer, for a period up until 31 December 2011 and at a gross rate of at
least $40,000 per day;

“First Additional Ship MOA” means the memorandum of agreement dated 1 December
2006 (as amended) made between Bocimar International nv and Quintana Management
LLC for the purchase of the First Additional Ship by Iron Miner Shipco LLC (as
the nominee of Quintana Management LLC), the Acquisition Cost of which shall not
exceed $92,500,000;

“Mortgage Addendum” means, in relation to each of the Existing Ships and the
Delivered New Ships, the addendum to the first preferred Marshall Islands
Mortgage over each such Ship, executed or to be executed by the relevant
Existing Ship Owner or New Ship Owner (as the case may be) in favour of the
Security Trustee, in such form as the Lenders may approve or require;

“Second Additional Ship” means the 1999 built 177,162 dwt capesize bulk carrier
named “LOWLANDS BEILUN”, which is to be purchased by Lowlands Beilun Shipco LLC
pursuant to the Second Additional Ship MOA and registered in its name under
Malta flag;

“Second Additional Ship Advance” means an Additional Ship Advance which is to be
used to part finance the acquisition of the Second Additional Ship by Lowlands
Beilun Shipco LLC;

“Second Additional Ship Charter” means the time charterparty made or to be made
between Lowlands Beilun Shipco LLC as owner and Cobelfret S.A. as time
charterer, for a period up until 31 March 2009 and at a net rate of at least
$36,000 per day;

“Second Additional Ship MOA” means the memorandum of agreement dated 22 January
2007 made between Cobelfret Bulk Carriers N.V. and the Holding Company for the
purchase of the Second Additional Ship by Lowlands Beilun Shipco LLC (as the
nominee of the Holding Company), the Acquisition Cost of which shall not exceed
$73,000,000;



--------------------------------------------------------------------------------

“Undelivered New Ships” means each of Hull No. 1396 (tbn “IRON BROOKE”) and Hull
No. 1359 (tbn “IRON MANOLIS”).

 

1.3 Where the context so admits words importing the singular number only shall
include the plural and vice versa and words importing persons shall include
firms and corporations. Clause headings are inserted for convenience of
reference only and shall be ignored in construing this Supplemental Agreement.
References to Clauses are to clauses of this Supplemental Agreement save as may
be otherwise expressly provided in this Supplemental Agreement.

 

2 AGREEMENT OF THE CREDITOR PARTIES

 

2.1 The Creditor Parties, relying upon each of the representations and
warranties set out in Clauses 7.1 and 7.2 of this Supplemental Agreement, hereby
agree with the Borrowers, subject to and upon the terms and conditions of this
Supplemental Agreement and in particular, but without limitation, subject to and
with effect from the fulfillment of the conditions precedent set out in Clause
3, to the amending, varying and supplementing of the Loan Agreement in
accordance with the terms of Clause 4.1.

 

3 CONDITIONS

 

3.1 The agreement of the Creditor Parties contained in Clause 2.1 of this
Supplemental Agreement shall be expressly subject to the condition that the
Agent shall have received in form and substance satisfactory to the Agent and
its legal advisers on or before the signature hereof:-

 

(a) documents of the kind specified in Schedule 5, Part A, Paragraphs 3, 4 and 5
of the Loan Agreement (as amended and supplemented by this Supplemental
Agreement, and updated with appropriate modifications to refer to this
Agreement);

 

(b) an original of this Supplemental Agreement, duly executed by the parties to
it;

 

(c) an original of each Mortgage Addendum, duly executed by the parties to it,
together with evidence that each Mortgage Addendum has been duly registered
against the relevant Ship at the Consulate of the Marshall Islands in Piraeus,
in accordance with the laws of the Marshall Islands;

 

(d) a duly executed confirmation from each Security Party in the form of
Schedule 3 hereto, confirming that (notwithstanding the amendments made to the
Loan Agreement pursuant to this Supplemental Agreement) the Finance Documents to
which it is a party and its obligations thereunder remain valid and binding;

 

(e) a favourable legal opinion from lawyers appointed by the Lenders on such
matters concerning the laws of the Marshall Islands and such other relevant
jurisdictions as the Lenders may require;

 

(f) documentary evidence from the existing agent for service of process
appointed on behalf of the Borrowers under the Loan Agreement confirming that
their existing appointment covers service of process on behalf of the Borrowers
under this Supplemental Agreement; and

 

(g) a supplemental fee letter, in a form and substance satisfactory to the
Agent.



--------------------------------------------------------------------------------

4 AMENDMENTS TO LOAN AGREEMENT AND FINANCE DOCUMENTS

 

4.1 In consideration of the agreement of the Creditor Parties contained in
Clause 2.1 of this Supplemental Agreement, the Borrowers hereby agree with the
Creditor Parties that the provisions of the Loan Agreement shall, as of the date
on which the conditions precedent set out in Clause 3 have been complied with to
the satisfaction of the Agent, be varied and/or amended and/or supplemented as
follows:-

 

(a) by deleting Recital (A) thereof and replacing it with the following:

 

  “(A) The Lenders have agreed to make available to the Borrowers a revolving
credit facility of up to US$865,000,000 as follows:

 

  (i) as to an amount of up to $90,000,000 to refinance the Existing
Indebtedness secured on the Existing Ships and thereafter to finance part of the
Acquisition Cost of the Additional Ships; and

 

  (ii) as to an amount of up to $775,000,000 to finance part of the Acquisition
Cost of the New Ships and thereafter to finance part of the Acquisition Cost of
the Additional Ships, and for general corporate and limited liability company
purposes of the Borrowers”;

 

(b) by adding in Clause 1.1 thereof each of the definitions in Clause 1.2 of
this Supplemental Agreement;

 

(c) by deleting the definition of Availability Period in Clause 1.1 thereof and
replacing it with the following:

“ “Availability Period” means the period commencing on the date of this
Agreement and ending on:

 

  (a) in the case of:

 

  (i) the Existing Ships Advance, 31 July 2006;

 

  (ii) a New Ship Advance, 30 June 2007;

 

  (iii) the First Additional Ship Advance, 31 May 2007;

 

  (iv) the Second Additional Ship Advance, 31 May 2007;

 

  (v) any other Additional Ship Advance and the Working Capital Advance, the
date falling one month prior to the Final Maturity Date,

(or, in respect of any of the Advances referred to in this paragraph (a), such
later date as the Agent may, with the authorisation of all the Lenders, agree
with the Borrowers); or

 

  (b) if earlier, the date on which the Total Commitments are fully cancelled or
terminated;”;

 

(d) by deleting the definition of Charter in Clause 1.1 thereof and replacing it
with the following:

“ “Charter” means:



--------------------------------------------------------------------------------

  (a) in the case of each of the Existing Ships, the time charterparty thereof
details of which are set out in Schedule 3, Part A;

 

  (b) in the case of “BULK THREE” (tbr “GRAIN HARVESTER”), the time charterparty
dated 23 January 2004 and made between Metrostar (as agent for Excellence
Shipping Corporation) as owner and the Charterer as time charterer, as novated
in favour of Grain Harvester Shipco LLC as owner pursuant to the Charter
Novation Agreement;

 

  (c) in the case of “BULK FOUR” (tbr “IRON BRADYN”), (i) the time charterparty
dated 17 November 2004 and made between Metrostar (as agent for Conveyer
Shipping Corporation) as owner and the Charterer as time charterer, as novated
in favour of Iron Bradyn Shipco LLC as owner pursuant to the Charter Novation
Agreement and (ii) after redelivery under such time charterparty, the Master
Charter;

 

  (d) in the case of each of the New Ships (including “BULK FOUR”, after
redelivery under its respective current time charterparty, but excluding “BULK
THREE”), the Master Charter or, where the Master Charter is terminated for
whatsoever reason prior to 31 December 2010, such time charterparty entered into
with such charterer as shall be acceptable to the Majority Lenders in their sole
discretion;

 

  (e) in the case of the First Additional Ship, the First Additional Ship
Charter;

 

  (f) in the case of the Second Additional Ship, the Second Additional Ship
Charter; and

 

  (g) after expiry of the First Additional Ship Charter and the Second
Additional Ship Charter, and in the case of any other Additional Ship, such time
charterparty as shall be entered into (prior to or upon delivery of the relevant
Additional Ship) between the relevant Additional Ship Owner and any time
charterer,

or, in any other case, such other time charterparty or contract of affreightment
or other contract of employment in respect of a Ship in excess of twelve
(12) months duration;”;

 

(e) by deleting the definition of Final Maturity Date in Clause 1.1 thereof and
replacing it with the following:

“ “Final Maturity Date” means 1 July 2014;”;

 

(f) by deleting the definition of Maximum Available Amount in Clause 1.1 thereof
and replacing it with the following:

“ “Maximum Available Amount” means the amount of $865,000,000 (a) as the same
shall be reduced by the Permanent Commitment Reductions set out in Clause 8.1
and/or made pursuant to Clause 8.8(i) and (b) as the same may be reduced by any
voluntary cancellations pursuant to Clause 8.12;”;

 

(g) by deleting Clause 4.2 thereof and replacing it with the following:

“4.2 Availability. The conditions referred to in Clause 4.1 are that:

 

  (a) a Drawdown Date has to be a Business Day during the Availability Period;



--------------------------------------------------------------------------------

  (b) each Advance shall be made available in a single amount (other than the
Working Capital Advance) and shall not exceed the Total Available Commitments at
the time such Advance is made;

 

  (c) the Existing Ships Advance shall not exceed $90,000,000 (plus accrued
interest and fees related thereto) and shall be applied in refinancing the
Existing Indebtedness secured against the Existing Ships and thereafter in
financing part of the Acquisition Cost of the Additional Ships;

 

  (d) each New Ship Advance shall be applied in financing part of the
Acquisition Cost of the relevant New Ship, and shall not exceed 90% of the Fair
Market Value of the New Ship whose purchase price is to be part-financed by that
New Ship Advance (as determined in accordance with the valuations referred to in
paragraph 11 of Schedule 5, Part B);

 

  (e) the aggregate of the New Ship Advances shall not exceed (i) 90% of the
Acquisition Cost of the New Ships (other than the Undelivered New Ships) and
(ii) 90% of the Acquisition Cost of the Undelivered New Ships, plus in each case
any relevant fees and expenses incurred by the Borrowers in connection with this
Agreement;

 

  (f) the Working Capital Advance outstanding at any time shall not exceed
$20,000,000 and may be drawn from time to time (following drawdown of the
Existing Ships Advance) for general corporate and limited liability company
purposes of the Borrowers;

 

  (g) an Additional Ship Advance may only be drawn following re-financing of the
Existing Indebtedness and delivery to the relevant New Ship Owner of each of the
New Ships (other than the Undelivered New Ships);

 

  (h) subject always to the provisions of Clause 4.2(g), each Additional Ship
Advance shall not exceed 75% of the Fair Market Value of the Additional Ship
whose purchase price is to be part-financed by that Additional Ship Advance (as
determined in accordance with the valuations referred to in paragraph 10 of
Schedule 5, Part C);

 

  (i) subject always to the provisions of Clauses 4.2 (g) and (h), the First
Additional Ship Advance shall not exceed the lower of (i) 50.8% of the
Acquisition Cost of the First Additional Ship and (ii)$46,990,000 and the Second
Additional Ship Advance shall not exceed the lower of (i) 90% of the Acquisition
Cost of the Second Additional Ship and (ii)$65,700,000;

 

  (j) any amount undrawn in respect of the Working Capital Advance may be
borrowed at a later date subject to the satisfaction of the other conditions of
this Clause 4.2 and Clause 8.10; and

 

  (k) the aggregate of the Advances outstanding at any time shall not exceed the
Total Commitments as at such time.”;

 

(h) by deleting Clauses 8.1 and 8.2 thereof and replacing them with the
following:

 

  “8.1

Amount of Permanent Commitment Reductions. The Total Available Commitments shall
be permanently reduced by twenty nine (29) consecutive quarterly Permanent
Commitment Reductions, the first two (2) of which reductions shall be in the
amount of $14,500,000 each, the next four (4) of which reductions shall be in
the amount of $18,000,000 each and the final twenty three



--------------------------------------------------------------------------------

 

(23) of which reductions shall be in the amount of $15,000,000 each, together
with a balloon reduction (the “Balloon Reduction”) equal to the lesser of
(i) $419,000,000 and (ii) the Commitments remaining following the occurrence of
the twenty ninth (29th) and final such reduction. All Permanent Commitment
Reductions shall be applied against the Commitments of each Lender pro rata.

 

  8.2 Permanent Commitment Reduction Dates. The first Permanent Commitment
Reduction shall occur no later than 1 July 2007 and the last Permanent
Commitment Reduction, together with the Balloon Reduction, shall occur on the
Final Maturity Date.”;

 

(i) by deleting the words “paragraph (e)” in Clause 14.12 (c) and replacing them
with the words “paragraph (g)”;

 

(j) by deleting Schedule 2 Part A and replacing it with Schedule 2 as attached
to this Supplemental Agreement; and

 

(k) by construing all references therein to “this Agreement” where the context
admits as being references to “this Agreement as the same is amended and
supplemented by this Supplemental Agreement and as the same may from time to
time be further supplemented and/or amended”.

 

4.2 In consideration of the agreement of the Creditor Parties contained in
Clause 2.1 of this Supplemental Agreement, the Borrowers hereby agree with the
Creditor Parties that the provisions of the Finance Documents shall, as of the
date on which the conditions precedent set out in Clause 3 have been complied
with to the satisfaction of the Agent, be varied and/or amended and/or
supplemented as follows:

 

(a) the definition of, and references throughout each of the Finance Documents
to, the Loan Agreement and any of the other Finance Documents shall be construed
as if the same referred to the Loan Agreement and those Finance Documents as
amended and supplemented by this Supplemental Agreement;

 

(b) by construing all references throughout the Finance Documents to “up to
US$735,000,000” as references to “up to US$865,000,000”;

 

(c) by construing references throughout each of the Finance Documents to “this
Agreement”, “this Deed”, “hereunder” and other like expressions as if the same
referred to such Finance Documents as amended and supplemented by this
Supplemental Agreement.

 

4.3 In accordance with the provisions of the Loan Agreement, the Borrowers have
requested that the Second Additional Ship be registered under Malta flag and be
subject to a first priority statutory Malta Mortgage and Deed of Covenants in
favour of the Security Trustee, and the Creditor Parties hereby consent to the
same (subject always to the terms and conditions of this Agreement) and confirm
that Malta shall be deemed to be an Approved Flag and an Approved Flag State
with respect to the Second Additional Ship. Notwithstanding the foregoing, at
any time after the Second Additional Ship is acquired by Lowlands Beilun Shipco
LLC and registered in its ownership under Malta flag, the Borrowers may instead
register the Second Additional Ship under Marshall Islands flag (subject to
payment of all fees and expenses in relation to any such re-flagging).

 

4.4

For the avoidance of doubt, it is agreed that (subject to and upon the terms and
conditions of this Supplemental Agreement) the First Additional Ship and the
Second Additional



--------------------------------------------------------------------------------

Ship shall each be deemed to satisfy the Additional Ship Requirements
(notwithstanding that the Second Additional Ship may be more than eight
(8) years old at the time of acquisition thereof by Lowlands Beilun Shipco LLC).

 

5 MINIMUM LIQUIDITY

 

5.1 The Creditor Parties agree that, as of the date on which the conditions
precedent set out in Clause 3 have been complied with to the satisfaction of the
Agent, the minimum liquidity provisions of Clause 11.19 of the Loan Agreement
shall be waived until 31 December 2007.

 

6 CONTINUANCE OF LOAN AGREEMENT AND FINANCE DOCUMENTS

 

6.1 Save for the alterations to the Loan Agreement made or to be made pursuant
to this Supplemental Agreement and such further modifications (if any) thereto
as may be necessary to make the same consistent with the terms of this
Supplemental Agreement, the Loan Agreement shall remain in full force and
effect.

 

6.2 The Finance Documents shall continue and remain valid and enforceable and in
full force and effect, as amended by:

 

(a) the amendments thereto contained or referred to in Clauses 4.1 and 4.2; and

 

(b) such further or consequential modifications as may be necessary to give full
effect to the terms of this Supplemental Agreement.

 

7 REPRESENTATIONS AND WARRANTIES

 

7.1 Each Borrower hereby jointly and severally represents and warrants to each
of the Creditor Parties, as at the date of this Supplemental Agreement, that the
representations and warranties set forth in Clause 10 of the Loan Agreement and
in each of the other Finance Documents to which it is a party (in each case
updated mutatis mutandis to the date of this Supplemental Agreement) are true
and correct as if all references therein to “this Agreement” were references to
the Loan Agreement as amended by this Supplemental Agreement.

 

7.2 Each Borrower hereby further jointly and severally represents and warrants
to each of the Creditor Parties that as at the date of this Supplemental
Agreement:-

 

(a) each Borrower has full power to enter into and perform its obligations under
this Supplemental Agreement;

 

(b) all necessary governmental or other official consents, authorisations,
approvals, licences, consents or waivers for the execution, delivery,
performance, validity and/or enforceability of this Supplemental Agreement and
all other documents to be executed in connection with the amendments to the Loan
Agreement as contemplated hereby have been obtained and will be maintained in
full force and effect throughout the Security Period;

 

(c) each Borrower has taken all necessary corporate or (as the case may be)
limited liability company and other action to authorise the execution, delivery
and performance of its obligations under this Supplemental Agreement and such
other documents to which it is a party and such documents do or will upon
execution thereof constitute the valid and binding obligations of each Borrower
enforceable in accordance with their respective terms; and



--------------------------------------------------------------------------------

(d) the execution, delivery and performance of this Supplemental Agreement and
all such other documents as contemplated hereby does not and will not during the
Security Period constitute a breach of any contractual restriction or any
existing applicable law, regulation, consent or authorisation binding on any
Borrower or on any of its property or assets and will not result in the creation
or imposition of any security interest, lien, charge or encumbrance (other than
under the Finance Documents) on any of such property or assets.

 

8 FURTHER ASSURANCES

 

8.1 The Borrowers shall, and shall procure that any other party to any Finance
Document shall:

 

(a) execute and deliver to the Lenders (or as they may direct) any assignment,
mortgage, power of attorney, proxy or other document, governed by the laws of
England or such other country as the Lender may, in any particular case,
specify;

 

(b) effect any registration or notarisation or legalisation, give any notice or
take any other step,

which the Lenders may, by notice to the Borrowers or other party, specify for
any of the purposes described in Clause 8.2.

 

8.2 Those purposes are:

 

(a) validly and effectively to create any Security Interest or right of any kind
which the Lenders intended should be created by or pursuant to the Loan
Agreement or any other Finance Document, each as amended and supplemented by
this Agreement; and

 

(b) implementing the terms and provisions of this Agreement.

 

8.3 The Lenders may specify the terms of any document to be executed by a
Borrower or any other party under Clause 8.1, which terms shall be to give
effect to the purposes set forth in Clause 8.2.

 

8.4 Each Borrower or any other party shall comply with a notice under Clause 8.1
by the date specified in the notice.

 

9 FEES AND EXPENSES

 

9.1 The provisions of clause 20 (Fees and Expenses) of the Loan Agreement, as
amended and supplemented by this Supplemental Agreement, shall apply to this
Supplemental Agreement as if they were expressly incorporated in this
Supplemental Agreement with any necessary modifications.

 

10 COMMUNICATIONS

 

10.1 General. The provisions of clause 28 (Notices) of the Loan Agreement, as
amended and supplemented by this Agreement, shall apply to this Supplemental
Agreement as if they were expressly incorporated in this Agreement with any
necessary modifications.



--------------------------------------------------------------------------------

11 SUPPLEMENTAL

 

11.1 Counterparts. This Supplemental Agreement may be executed in any number of
counterparts.

 

11.2 Third party rights. A person who is not a party to this Supplemental
Agreement has no right under the Contracts (Rights of Third Parties) Act 1999 to
enforce or to enjoy the benefit of any term of this Supplemental Agreement.

 

12 LAW AND JURISDICTION

 

12.1 Governing law. This Supplemental Agreement shall be governed by and
construed in accordance with English law.

 

12.2 Incorporation of the Loan Agreement provisions. The provisions of clause 31
(Law and Jurisdiction) of the Loan Agreement, as amended and supplemented by
this Supplemental Agreement, shall apply to this Supplemental Agreement as if
they were expressly incorporated in this Supplemental Agreement with any
necessary modifications.

IN WITNESS WHEREOF the parties hereto have caused this Supplemental Agreement to
be duly executed the day and year first above written.

BORROWERS

 

SIGNED by Effie Paraskevopoulou    )       for and on behalf of    )   

/s/ Effie Paraskevopoulou

   FEARLESS SHIPCO LLC    )       SIGNED by Effie Paraskevopoulou    )       for
and on behalf of    )   

/s/ Effie Paraskevopoulou

   KING COAL SHIPCO LLC    )       SIGNED by Effie Paraskevopoulou    )      
for and on behalf of    )   

/s/ Effie Paraskevopoulou

   COAL GLORY SHIPCO LLC    )       SIGNED by Effie Paraskevopoulou    )      
for and on behalf of    )   

/s/ Effie Paraskevopoulou

   COAL AGE SHIPCO LLC    )       SIGNED by Effie Paraskevopoulou    )       for
and on behalf of    )   

/s/ Effie Paraskevopoulou

   IRON MAN SHIPCO LLC    )      



--------------------------------------------------------------------------------

SIGNED by Effie Paraskevopoulou    )       for and on behalf of    )   

/s/ Effie Paraskevopoulou

   BARBARA SHIPCO LLC    )       SIGNED by Effie Paraskevopoulou    )       for
and on behalf of    )   

/s/ Effie Paraskevopoulou

   COAL PRIDE SHIPCO LLC    )       SIGNED by Effie Paraskevopoulou    )      
for and on behalf of    )   

/s/ Effie Paraskevopoulou

   LINDA LEAH SHIPCO LLC    )       SIGNED by Effie Paraskevopoulou    )      
for and on behalf of    )   

/s/ Effie Paraskevopoulou

   IRON BEAUTY SHIPCO LLC    )       SIGNED by Effie Paraskevopoulou    )      
for and on behalf of    )   

/s/ Effie Paraskevopoulou

   KIRMAR SHIPCO LLC    )       SIGNED by Effie Paraskevopoulou    )       for
and on behalf of    )   

/s/ Effie Paraskevopoulou

   GRAIN EXPRESS SHIPCO LLC    )       SIGNED by Effie Paraskevopoulou    )   
   for and on behalf of    )   

/s/ Effie Paraskevopoulou

   IRON KNIGHT SHIPCO LLC    )       SIGNED by Effie Paraskevopoulou    )      
for and on behalf of    )   

/s/ Effie Paraskevopoulou

   GRAIN HARVESTER SHIPCO LLC    )       SIGNED by Effie Paraskevopoulou    )   
   for and on behalf of    )   

/s/ Effie Paraskevopoulou

   IRON BRADYN SHIPCO LLC    )       SIGNED by Effie Paraskevopoulou    )      
for and on behalf of    )   

/s/ Effie Paraskevopoulou

   IRON FUZEYYA SHIPCO LLC    )      



--------------------------------------------------------------------------------

SIGNED by Effie Paraskevopoulou    )       for and on behalf of    )   

/s/ Effie Paraskevopoulou

   IRON KALYPSO SHIPCO LLC    )       SIGNED by Effie Paraskevopoulou    )      
for and on behalf of    )   

/s/ Effie Paraskevopoulou

   ORE HANSA SHIPCO LLC    )       SIGNED by Effie Paraskevopoulou    )      
for and on behalf of    )   

/s/ Effie Paraskevopoulou

   SANTA BARBARA SHIPCO LLC    )       SIGNED by Effie Paraskevopoulou    )   
   for and on behalf of    )   

/s/ Effie Paraskevopoulou

   IRON BILL SHIPCO LLC    )       SIGNED by Effie Paraskevopoulou    )      
for and on behalf of    )   

/s/ Effie Paraskevopoulou

   IRON VASSILIS SHIPCO LLC    )       SIGNED by Effie Paraskevopoulou    )   
   for and on behalf of    )   

/s/ Effie Paraskevopoulou

   IRON ANNE SHIPCO LLC    )       SIGNED by Effie Paraskevopoulou    )      
for and on behalf of    )   

/s/ Effie Paraskevopoulou

   PASCHA SHIPCO LLC    )       SIGNED by Effie Paraskevopoulou    )       for
and on behalf of    )   

/s/ Effie Paraskevopoulou

   IRON LINDREW SHIPCO LLC    )       SIGNED by Effie Paraskevopoulou    )      
for and on behalf of    )   

/s/ Effie Paraskevopoulou

   COAL GYPSY SHIPCO LLC    )       SIGNED by Effie Paraskevopoulou    )      
for and on behalf of    )   

/s/ Effie Paraskevopoulou

   COAL HUNTER SHIPCO LLC    )      



--------------------------------------------------------------------------------

SIGNED by Effie Paraskevopoulou    )       for and on behalf of    )   

/s/ Effie Paraskevopoulou

   IRON BROOKE SHIPCO LLC    )       SIGNED by Effie Paraskevopoulou    )      
for and on behalf of    )   

/s/ Effie Paraskevopoulou

   IRON MANOLIS SHIPCO LLC    )       SIGNED by Effie Paraskevopoulou    )      
for and on behalf of    )   

/s/ Effie Paraskevopoulou

   LOWLANDS BEILUN SHIPCO LLC    )       SIGNED by Effie Paraskevopoulou    )   
   for and on behalf of    )   

/s/ Effie Paraskevopoulou

   IRON ENDURANCE SHIPCO LLC    )       SIGNED by Effie Paraskevopoulou    )   
   for and on behalf of    )   

/s/ Effie Paraskevopoulou

   IRON MINER SHIPCO LLC    )       SIGNED by Effie Paraskevopoulou    )      
for and on behalf of    )   

/s/ Effie Paraskevopoulou

   QUINTANA MARITIME LIMITED    )       LENDERS          SIGNED by George
Arcadis/ Prodromos    )   

/s/ George Arcadis

   for and on behalf of Papatheodorou    )   

/s/ Prodromos Papatheodorou

   FORTIS BANK    )       (formerly called Fortis Bank N.V./S.A.)    )      
SIGNED by Jeremy M. Watson    )       for and on behalf of    )   

/s/ Jeremy M. Watson

   THE GOVERNOR AND COMPANY OF    )       THE BANK OF SCOTLAND    )       SIGNED
by Jeremy M. Watson    )       for and on behalf of    )   

/s/ Jeremy M. Watson

   BAYERSICHE HYPO-UND    )       VEREINSBANK AG    )      



--------------------------------------------------------------------------------

SIGNED by Jeremy M. Watson    )       for and on behalf of    )   

/s/ Jeremy M. Watson

   HSH NORDBANK AG    )       SIGNED by Jeremy M. Watson    )       for and on
behalf of    )   

/s/ Jeremy M. Watson

   NIBC BANK N.V.    )          )       SIGNED by Jeremy M. Watson    )      
for and on behalf of    )   

/s/ Jeremy M. Watson

   NORDDEUTSCHE LANDESBANK    )       GIROZENTRALE    )       SIGNED by Jeremy
M. Watson    )       for and on behalf of    )   

/s/ Jeremy M. Watson

   KfW    )       SIGNED by Takis Constantaras    )       for and on behalf of
   )   

/s/ Takis Constantaras

   CITIBANK INTERNATIONAL plc    )       SIGNED by Jeremy M. Watson    )      
for and on behalf of    )   

/s/ Jeremy M. Watson

   ALLIANCE & LEICESTER    )       COMMERCIAL FINANCE plc    )       SIGNED by
Jeremy M. Watson    )       for and on behalf of    )   

/s/ Jeremy M. Watson

   LANDESBANK HESSEN—    )       THURINGEN GIROZENTRALE    )       SIGNED by
Jeremy M. Watson    )       for and on behalf of    )   

/s/ Jeremy M. Watson

   SUMITOMO MITSUI BANKING    )       CORPORATION    )       SIGNED by Jeremy M.
Watson    )       for and on behalf of    )   

/s/ Jeremy M. Watson

   NATIXIS    )       (formerly called Natexis Banques Populaires)    )      



--------------------------------------------------------------------------------

SIGNED by Jeremy M. Watson    )       for and on behalf of    )   

/s/ Jeremy M. Watson

   BANK OF AMERICA, N.A    )       MANDATED LEAD ARRANGER/UNDERWRITER         
SIGNED by George Arcadis/ Prodromos    )   

/s/ George Arcadis

   for and on behalf of Papatheodorou    )   

/s/ Prodromos Papatheodorou

   FORTIS BANK    )       (formerly called Fortis Bank N.V./S.A.)    )      
JOINT LEAD ARRANGERS          SIGNED by Jeremy M. Watson    )       For and on
behalf of    )   

/s/ Jeremy M. Watson

   THE GOVERNOR AND COMPANY OF    )       THE BANK OF SCOTLAND    )       SIGNED
by Jeremy M. Watson    )       for and on behalf of    )   

/s/ Jeremy M. Watson

   BAYERISCHE HYPO-UND    )       VEREINSBANK AG    )       SIGNED by Jeremy M.
Watson    )       for and on behalf of    )   

/s/ Jeremy M. Watson

   HSH NORDBANK AG    )       CO-ARRANGER          SIGNED by Jeremy M. Watson   
)       for and on behalf of    )       NIBC BANK N.V.    )   

/s/ Jeremy M. Watson

   AGENT/SECURITY TRUSTEE/SOLE BOOKRUNNER          SIGNED by Jeremy M. Watson   
)       for and on behalf of    )   

/s/ Jeremy M. Watson

   FORTIS BANK (NEDERLAND) N.V.    )      



--------------------------------------------------------------------------------

SWAP BANKS          SIGNED by Jeremy M. Watson    )       for and on behalf of
   )   

/s/ Jeremy M. Watson

   FORTIS BANK (NEDERLAND) N.V.    )       Witness to all the    )   

/s/ Stelios Andriatis

   above signatures    )      

 

Name:    Stelios Andriatis    Address:   

Constant & Constant

2, II Merarchias str.

Piraeus 185 35, Greece

  



--------------------------------------------------------------------------------

SCHEDULE 1

BORROWERS

 

Borrower

  

Country of Incorporation

Quintana Maritime Limited    Marshall Islands Fearless Shipco LLC    Marshall
Islands King Coal Shipco LLC    Marshall Islands Coal Glory Shipco LLC   
Marshall Islands Coal Age Shipco LLC    Marshall Islands Iron Man Shipco LLC   
Marshall Islands Barbara Shipco LLC    Marshall Islands Coal Pride Shipco LLC   
Marshall Islands Linda Leah Shipco LLC    Marshall Islands Iron Beauty Shipco
LLC    Marshall Islands Kirmar Shipco LLC    Marshall Islands Grain Express
Shipco LLC    Marshall Islands Iron Knight Shipco LLC    Marshall Islands Grain
Harvester Shipco LLC    Marshall Islands Iron Bradyn Shipco LLC    Marshall
Islands Iron Fuzeyya Shipco LLC    Marshall Islands Iron Kalypso Shipco LLC   
Marshall Islands Ore Hansa Shipco LLC    Marshall Islands Santa Barbara Shipco
LLC    Marshall Islands Iron Bill Shipco LLC    Marshall Islands Iron Vassilis
Shipco LLC    Marshall Islands Iron Anne Shipco LLC    Marshall Islands Pascha
Shipco LLC    Marshall Islands Iron Lindrew Shipco LLC    Marshall Islands Coal
Gypsy Shipco LLC    Marshall Islands Coal Hunter Shipco LLC    Marshall Islands
Iron Brooke Shipco LLC    Marshall Islands Iron Manolis Shipco LLC    Marshall
Islands Lowlands Beilun Shipco LLC    Marshall Islands Iron Endurance Shipco LLC
   Marshall Islands Iron Miner Shipco LLC    Marshall Islands



--------------------------------------------------------------------------------

SCHEDULE 2

PART A

LENDERS AND COMMITMENTS

 

Lender

  

Lending Office

   Commitment (US Dollars)

Fortis Bank

(formerly called Fortis Bank N.V./S.A.)

  

166 Syngrou Avenue

176 71 Athens, Greece

   98,295,454.54 The Governor and Company of the Bank of Scotland   

2nd Floor, Pentland House,

8 Lochside Avenue,

Edinburgh EH12 9D5,

Scotland

   98,295,454.54 Bayerische Hypo-Und Vereinsbank AG   

7 Heraklitou Street GR 106-73,

Athens, Greece

   98,295,454.54 HSH Nordbank AG   

Gerhart-Hauptmann -Platz

50 D-20095, Hamburg,

Germany

   107,227,272.74 NIBC Bank N.V.   

Carnegieplein 4, 2517 KJ

The Hague, The Netherlands

   63,892,045.46 Norddeutsche Landesbank Girozentrale   

Friedrichswall 10, 30159,

Hannover, Germany

   73,721,590.90 KfW   

Palmengartenstr. 5-9, 60325,

Frankfurt am Main, Germany

   61,789,772.72 Citibank International plc   

8 Othonos, 10557, Athens,

Greece

   73,721,590.90 Alliance & Leicester Commercial Finance plc   

120 New Cavendish Street,

London, W1W 6XX,

England

   49,147,727.28 Landesbank Hessen—Thuringen Girozentrale   

Main Tower

Neue Mainzer Strasse 52-58

60311 Frankfurt am Main

Germany

   42,318,181.82 Sumitomo Mitsui Banking Corporation   

Avenue des Arts 58, Box 18,

1000 Brussels, Belgium

   39,318,181.82

Natixis

(formerly called Natexis Banques Populaires)

  

45, Rue St. Dominique,

75007 Paris, France

   39,318,181.82 Bank of America, N.A.   

100 Federal Street, MA5-100-09-07

Boston, MA, USA 02110

   19,659,090.90



--------------------------------------------------------------------------------

PART B

SWAP BANKS

 

Fortis Bank (Nederland) N.V.   

Coolsingel 93

3012 AE Rotterdam

The Netherlands

  



--------------------------------------------------------------------------------

SCHEDULE 3

SECURITY PARTY CONFIRMATION LETTER

COUNTERSIGNED this day      of              2007 by each of the following
parties which, by its execution hereof confirms and acknowledges that it has
read and understood the terms and conditions of the above Supplemental
Agreement, that it agrees in all respects to the same and that the Finance
Documents to which it is a party shall remain in full force and effect and shall
continue to stand as security for the obligations of the Borrowers under the
Loan Agreement, as amended by the above Supplemental Agreement, and each of them
hereby reaffirms the Finance Documents to which it is a party as the same are
amended by the above Supplemental Agreement.

 

/s/ QUINTANA MANAGEMENT LLC

For and on behalf of QUINTANA MANAGEMENT LLC